             Case 1:15-cv-02005-ESH Document 9 Filed 05/15/19 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA

MOUNT CARMEL HEALTH SYSTEM et al., )
                                        )
              Plaintiffs,               )
                                        )
              v.                        )                   Case No. 1:15-cv-02005-ESH
                                        )
ALEX M. AZAR II, Secretary of Health    )
and Human Services, ¹                   )
                                        )
              Defendant                 )
_______________________________________ )

                           STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiffs in Mount Carmel Health System, et al., v. Azar, Case No. 1:15-cv-02005, and

Defendant, Alex Azar, Secretary of Health and Human Services, hereby stipulate and agree

pursuant to Rule 41(a)(1)(A)(ii), Federal Rules of Civil Procedure, that the action for Plaintiffs in

Case No. 1:15-cv-02005 is dismissed with prejudice, each party to bear its own attorneys’ fees and

costs.

Dated: May 15, 2019

Respectfully submitted,

By: /s/ Kenneth R. Marcus                                    JESSIE K. LIU
KENNETH R. MARCUS                                            United States Attorney
DC Bar No. MI-0016                                           D.C. BAR # 472845
HONIGMAN LLP
660 Woodward Avenue, Suite 2290                              DANIEL F. VAN HORN
Detroit, Michigan 48226-3506                                 Chief, Civil Division
Phone: (313) 465-7470                                        D.C.BAR #924092
Fax: (313) 465-7471
kmarcus@honigman.com                                         By:       /s/ Johnny Walker
                                                             JOHNNY H. WALKER, D.C. Bar # 991325
Counsel for Plaintiffs                                       Assistant United States Attorney
                                                             555 4th Street, N.W.
                                                             Washington, District of Columbia 20530
                                                             Telephone: (202) 252-2575
                                                             johnny.walker@usdoj.gov

                                                             Counsel for Defendant
¹ Pursuant to Federal Rule of Civil Procedure 25(d), Secretary of Health and Human Services Alex M. Azar
II is substituted in his official capacity as Defendant in this action.

31061764.1
